WOODLEY, Judge.
The offense is operating a motor vehicle upon a public highway while his operator’s license was suspended under the provisions of Art. 6701h Vernon’s Ann.Civ. St.; the punishment, a fine of $125.
The statement of facts found in the record cannot be considered, it not having been filed in the trial court as required by Sec. 4 of Art. 759a Vernon’s Ann.C.C.P. in effect at the time notice of appeal herein was given. Salyer v. State, 166 Tex.Cr.C. 532, 316 S.W.2d 420; Burrus v. State, Tex.Cr.App., 307 S.W.2d 91.
The complaint and information are sufficient under the holding of this Court in Adams v. State, 376 S.W.2d 832, to charge the offense defined in Section 5 of Art. 6701h V.A.C.S., the punishment for which is found in. Section 32(c) of said Article.
The trial court did not err in overruling the appellant’s motion to quash the information.
In the absence of a statement of •facts which we can consider, the question of whether there is a fatal variance between the allegations of' the indictment and the proof as to the ground upon which appellant’s operator’s license was suspended, and whether such suspension 'was under Art. 6687b V.A.C.S. rather than under. Art. 6701h V.A.C.S. is not before,us.
The judgment is affirmed.